 In the Matter of BEN P. SAX,LEONARD B. SAX, HAROLD N. SAX, STAN-LEY P. SAX, D/B/A AMERICAN BUFFCOMPANYandWAREHOUSE&DISTRIBUTIONWORKERS UNION5 LOCAL 208,ILWU-CIOCase No. 13-RD433.Decided April 17, 1946Mr. Albert J. Gilson,of Chicago, Ill., for the Company.Mr. David B. Rothstein,of Chicago, Ill., for the Union.Mr. Hyman H. Ostrin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Warehouse & Distribution WorkersUnion, Local 208, ILWU-CIO, herein called the Union,' alleging thata question affecting commerce had arisen concerning the representationof employees of Ben P. Sax, Leonard B. Sax, Harold N. Sax, StanleyP. Sax, d/b/a American Buff Company, Chicago, Illinois, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Benjamin B. Salvaty, Jr.,Trial Examiner.The hearing was held at Chicago, Illinois, on March14, 1946.The Company and the Union appeared and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a partnership composed of Ben P. Sax, Leonard B.Sax, Harold N. Sax, and Stanley P. Sax, doing business as AmericanBuff Company, is engaged in the manufacture and sale of buffers and'The name ofthe Unionappears herein as amendedat thehearing.67 N. L. R. B., No. 62.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDpolishing wheels at its plant in Chicago, Illinois.The principal rawmaterials used by the Company are cotton sheetings, remnants, andrags.During the calendar year 1945 the Company purchased approx-imately $75,000 worth of such raw materials, about 75 percent ofwhich was shipped to the Company from points outside the State ofIllinois.During the same period the Company's sales amounted toapproximately $150,000, about 75 percent of which represented ship-ments by it to points outside the State.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.N. THE ORGANIZATION INVOLVEDWarehouse & Distribution Workers Union, Local 208, is a labororganization affiliated with the International Longshoremen's &Warehousemen's Union, which, in turn, is affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusivebargaining representative of employees in the alleged ap-propriate unit until the Union has been certified by the Board in anappropriate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company,' within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with the agreement of the parties, that allproduction and maintenance employees of the Company, excludingoffice and clerical employees, plant superintendent, and all or any'The Field Examiner reported that the Union submitted 19 application cards bearingthe names of employees listed on the Company's pay roll of January 31. 1946There areapproximately 50 employees in the appropriate unit.8The Company,relying on the fact that it is engaged in an industry different from anyof the industries defined by the jurisdictional clause of the constitution of the Union'sparent organization,contends,in effect, that Its employees are ineligible to membership inthe Union and that consequently the Union is incompetent to represent them.We do notagree.The authority of the bargaining agent in such circumstances must be sought inthe employees'consent.Inasmuch as the employees have designated the petitioner astheir representative for collective bargaining purposes,we find that it is a competent labororganizationSeeMatter of Lock Nut Corporatsoin of Amer,ca and/or The Boss Bolt andNut Company,66 N.L. R. B. 754;PuebloGas and Fuel Company v.N. L. R. B.,118 F. (2d)304 (C C. A. 10);Matter of Pass & Seymour,Inc, 51N. L.R. B 1135. AMERICAN BUFF COMPANY475other supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within themeaning of Section 9 (b) o r' the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Ben P. Sax,Leonard B. Sax, Harold N. Sax, Stanley P. Sax, d/b/a AmericanBuff Company, Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Warehouse & Distribution Workers Union, Local 208, ILWU-CIO,for the purposes of collective bargaining.